                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

SCOTT A. LEPPER,

       Plaintiffs,

v.                                                            Case No: 5:18-cv-Oc-CEM-PRL


THOMAS CLAYTON FRANKS,
RESCUETOUCH, LLC, KATHLEEN
GAIL HOLOHAN, and
SAFEGUARDIAN, LLC,

       Defendants.


                                          ORDER
       This case is before the Court for consideration of Defendants’ unopposed motion to stay

these proceedings until February 14, 2019. (Doc. 42). Defendants recite that the parties jointly

request a stay of all deadlines, including the time period by which Defendants must answer the

Complaint.

       Accordingly, upon due consideration, Defendants’ motion (Doc. 42) is GRANTED, and

Defendants shall have until February 15, 2019 within which to respond to the Complaint.

       DONE and ORDERED in Ocala, Florida on February 8, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
